J-A01037-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

LUIS P. LAMAS

                            Appellee                     No. 1287 EDA 2015


                  Appeal from the Order Entered April 16, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0000270-2015


BEFORE: LAZARUS, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                           FILED FEBRUARY 19, 2016

        The Commonwealth of Pennsylvania appeals from the order of the

Court of Common Pleas of Philadelphia County, entered April 16, 2015,

granting Luis P. Lamas’ motion             to quash five charges in the criminal

indictment and quashing the remaining four charges sua sponte.               Upon

review, we affirm in part, vacate in part, and remand for further

proceedings.

        Lamas was arrested on October 3, 2014.             He was charged with

possessing a controlled substance with intent to deliver,1 intentional or

knowing possession of a controlled substance,2 possession of marijuana,3
____________________________________________


1
    35 Pa.C.S. § 780-113(a)(30).
2
    35 Pa.C.S. § 780-113(a)(16).


*Former Justice specially assigned to the Superior Court.
J-A01037-16



possession of drug paraphernalia,4 prohibited possession of a firearm,5

carrying a firearm without a license,6 carrying a firearm on a public street,7

possessing an instrument of crime,8 and receiving stolen property.9

        A preliminary hearing was held on January 8, 2015 before Municipal

Court Judge Jacquelyn Frazier-Lyde.              At this hearing, the Commonwealth

offered the testimony of three police officers who played a role in Lamas’

arrest and the search of his residence.

        Officer Joseph Guinan testified that a report of a male with a gun

brought him to the 2900 block of Frankford Avenue around 9:40 p.m. on the

night of October 3, 2014. At this time, he spotted Lamas walking down East

Orleans Street towards Frankford Avenue.               As Officer Guinan turned his

marked vehicle onto East Orleans Street, he saw Lamas grab his waistband,

turn away from the police cruiser, and begin hurriedly walking towards one

of the residences on East Orleans Street.            Officer Guinan and his partner,

                       _______________________
(Footnote Continued)
3
    35 Pa.C.S. § 780-113(a)(31).
4
    35 Pa.C.S. § 790-113(a)(32).
5
    18 Pa.C.S. §6105(a)(1), (c)(2).
6
    35 Pa.C.S. § 6106(a)(1).
7
    35 Pa.C.S. § 6108.
8
    18 Pa.C.S. § 907(b).
9
    18 Pa.C.S. § 3925.



                                            -2-
J-A01037-16



Officer Curtis Macy, exited their vehicle and pursued Lamas on foot, catching

up with him just as he entered a residence at 2050 East Orleans Street and

shut the door behind him.          The officers knocked on the door for

approximately five to ten seconds before Lamas opened it.         At this time,

Officers Guinan and Macy secured Lamas and searched his person,

recovering $1,407.00.

      Shortly thereafter, Officer Kevin Creely and Officer Cole arrived on the

scene.   While Officers Guinan and Macy restrained Lamas, Officer Creely

entered 2050 East Orleans Street to search the property for a possible male

with a gun.   Upon entering the premises, Officer Creely smelled a strong

odor of marijuana and spotted the butt of a handgun sticking out from

underneath a sofa about six to eight feet to the left of the front door. Officer

Creely also observed marijuana and paraphernalia in a shoebox on the

dining room table and equipment for the cultivation of marijuana in the back

upstairs bedroom.

      Officer Michael Vargas of the drug strike force later executed a warrant

to search the house for drugs. This search recovered the following items:

three small bags of marijuana, a prescription pill bottle bearing another

individual’s name and containing 69 oxycodone pills, heat lamps and other

equipment typically used for growing marijuana, and equipment and

materials typically used to package heroin for sale.     In the front upstairs

bedroom, officers also recovered two letters addressed to Lamas at 2050

East Orleans Street and a Pennsylvania identification card issued to Lamas.

                                     -3-
J-A01037-16



Officer Vargas searched the serial number of the recovered handgun in the

FBI’s National Crime Information Center computer database and discovered

that it had been reported stolen from Bensalem, Pennsylvania on March 28,

2013.    N.T. Preliminary Hearing, 1/8/15, at 22.    The Commonwealth also

presented as evidence the defendant’s criminal extract showing a 2008

conviction for possessing a controlled substance with the intent to deliver.

        After a preliminary hearing on January 8, 2015, Judge Frazier-Lyde

held over all nine charges for trial. However, on February 16, 2015, Lamas

filed a motion to quash five of the charges: possession of marijuana,

possession of a firearm on a public street, possession of a firearm without a

license, possession of an instrument of crime, and receipt of stolen property.

Lamas argued that the Commonwealth had not presented sufficient evidence

to charge him with possession of the handgun, drugs, and paraphernalia

recovered from 2050 East Orleans Street.

        After a hearing on April 16, 2015, Judge Harold Kane of the

Philadelphia County Court of Common Pleas granted Lamas’ motion with

respect to these five charges and quashed the remaining four charges sua

sponte. Because Judge Kane retired shortly thereafter, he did not write a

trial court opinion.

        The Commonwealth filed a timely notice of appeal from the court’s

order, as well as a timely concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). On appeal, the Commonwealth raises

one issue for review:

                                     -4-
J-A01037-16


      Did the lower court err in quashing all charges where the
      evidence was sufficient to establish a prima facie case of
      possessing a stolen gun and drugs and possession with intent to
      deliver, where a gun, drugs and drug selling paraphernalia were
      found in a house into which defendant had fled from police, no
      one else was in the house, and mail and an identification card
      was found in the house in defendant’s name at that address?

Appellant’s Brief, at 1.

      We examine this issue under the following standard of review: “It is

settled   that   the   evidentiary       sufficiency,    or   lack    thereof,    of    the

Commonwealth’s prima facie case for a charged crime is a question of law as

to which an appellate court’s review is plenary.”                Commonwealth v.

Karetny, 880 A.2d 474, 513 (Pa. Super. 2003).

      The Commonwealth contends that it presented sufficient evidence at

the preliminary hearing to meet its burden of proving a prima facie case for

all nine charges quashed by the trial court.            Lamas, however, argues that

the   Commonwealth         failed   to    present   sufficient       evidence    that   he

constructively possessed the handgun, drugs, or drug paraphernalia.

Initially, we note that,

      [a]t the preliminary hearing stage of a criminal prosecution, the
      Commonwealth need not prove the defendant’s guilt beyond a
      reasonable doubt, but rather, must merely put forth sufficient
      evidence to establish a prima facie case of guilt. A prima facie
      case exists when the Commonwealth produces evidence of each
      of the material elements of the crime charged and establishes
      probable cause to warrant the belief that the accused committed
      the offense. Furthermore, the evidence need only be such that,
      if presented at trial and accepted as true, the judge would be
      warranted in permitting the case to be decided by the jury.

Karetny, 880 A.2d at 513–14 (citations omitted).



                                          -5-
J-A01037-16



     The offense of carrying a firearm on the public streets of Philadelphia

is defined in the Crimes Code as follows:

     § 6108. Carrying firearms on public streets or public
              property in Philadelphia

     No person shall carry a firearm, rifle or shotgun at any time
     upon the public streets or upon any public property in a city of
     the first class unless:

          (1) such person is licensed to carry a firearm; or

          (2) such person is exempt from licensing under section
        6106(b) of this title (relating to firearms not to be carried
        without a license).

18 Pa.C.S. § 6108. A conviction under this section requires only proof that

the defendant was carrying a firearm on the public streets of Philadelphia.

Commonwealth v. Welton, 465 A.2d 1043, 1050 (Pa. Super. 1983).

     Lamas argues that the Commonwealth has not offered sufficient

evidence to warrant the belief that Lamas possessed the recovered handgun

on a public street.   In support of this argument, Lamas points to Officer

Guinan’s testimony that he never saw a weapon in Lamas’ hand and that no

weapons were recovered on Lamas’ person.           N.T. Preliminary Hearing,

1/8/15, at 10.     Lamas also argues that the evidence offered by the

Commonwealth is insufficient to warrant a belief that Lamas constructively

possessed the handgun. Appellee’s Brief at 7. According to Lamas, other

individuals had access to the residence and the handgun was concealed

underneath a sofa at the time it was recovered.       Id. at 7.   As a result,




                                    -6-
J-A01037-16



Lamas argues that the Commonwealth’s evidence is insufficient to warrant a

belief that he constructively possessed the handgun. Id.

      The Commonwealth, however, maintains that it produced “sufficient

evidence at the preliminary hearing that defendant constructively possessed

the gun.” Commonwealth’s Brief at 12. Officer Guinan testified that he was

in the area responding to a report of a male with a gun. Upon seeing the

marked police car, Lamas grabbed his waistband, turned away quickly, and

ran into the residence.      Lamas was in the residence for only five or ten

seconds before he opened the door and was taken into custody.            Officer

Creely testified that, once inside the residence, he discovered the firearm

sticking out from underneath a sofa, approximately six to eight feet from the

front door.   Officers also discovered mail in the house with Lamas’ name,

addressed to 2050 East Orleans Street.          Based on this evidence, the

Commonwealth maintains that there is sufficient evidence to support

probable cause to warrant the belief that the recovered firearm was in

Lamas’ possession on the public streets of Philadelphia. In order to establish

a prima facie case, “the evidence need only be such that, if presented at trial

and accepted as true, the judge would be warranted in permitting the case

to be decided by the jury.”      Karetny, 180 A.2d at 514.      In light of this

standard, we agree with the Commonwealth that the court erred in quashing

the charge of carrying a firearm on a public street in Philadelphia.

      The offense of carrying a firearm without a license is defined, in

relevant part, as follows:

                                      -7-
J-A01037-16



     § 6106. Firearms not to be carried without a license

     (a) Offense defined.—

          (1) Except as provided in paragraph (2), any person who
       carries a firearm in any vehicle or any person who carries a
       firearm concealed on or about his person, except in his place
       of abode or fixed place of business, without a valid and
       lawfully issued license under this chapter commits a felony of
       the third degree.

18 Pa.C.S. § 6106(a)(1).    A conviction under this section requires the

Commonwealth to prove: “(a) that the weapon was a firearm, (b) that the

firearm was unlicensed, and (c) that where the firearm was concealed on or

about the person, it was outside his home or place of business.”

Commonwealth v. Parker, 847 A.2d 745, 750 (Pa. Super. 2004) (citation

omitted).

     At the April 16, 2015 preliminary hearing, Lamas argued that the

Commonwealth had not presented sufficient evidence to hold this charge

over for trial. Lamas made no arguments regarding the first two elements of

the charge. It is settled that the weapon was, in fact, a firearm and that

Lamas did not possess a license to carry it. However, Lamas argues that, as

with the section 6108 charge, the Commonwealth had not presented

sufficient evidence that Lamas possessed the firearm at the time that

Officers Guinan and Macy observed him on East Orleans Street.

     The Commonwealth maintains that the officers’ testimony is sufficient

to support probable cause to warrant the belief that, at the time he was

observed by Officers Guinan and Macy, Lamas was concealing the recovered



                                   -8-
J-A01037-16



handgun in his waistband. In light of the standard for establishing a prima

facie case, we agree that the Commonwealth has presented sufficient

evidence to establish a prima facie charge under 18 Pa.C.S. § 6106(a)(1).

See Karetny, supra.

      The offense of person not to possess a firearm is defined, in relevant

part, as follows:

      § 6105. Persons not to possess, use, manufacture,
              control, sell or transfer firearms

      (a) Offense defined.—

           (1) A person who has been convicted of an offense
        enumerated in subsection (b), within or without this
        Commonwealth, regardless of the length of sentence or whose
        conduct meets the criteria in subsection (c) shall not possess,
        use, control, sell, transfer or manufacture or obtain a license
        to possess, use, control, sell, transfer or manufacture a
        firearm in this Commonwealth.

                                    ...

      (c) Other persons.

                                    ...

          (2) A person who has been convicted of an offense under
        the act of April 14, 1972 (P.L. 233, No. 64), known as The
        Controlled Substance, Drug, Device and Cosmetic Act, or any
        equivalent Federal statute or equivalent statute of any other
        state, that may be punishable by a term of imprisonment
        exceeding two years.

18 Pa.C.S. §§ 6105(a)(1), (c)(2). In order to establish a prima facie case

under this section, the Commonwealth must prove that a person possessed

a firearm and had a prior conviction for an offense listed in the statute




                                    -9-
J-A01037-16



defining the offense.     Commonwealth v. Williams, 911 A.2d 548 (Pa.

Super. 2006).

      At the January 8, 2015 hearing, the Commonwealth presented a

criminal extract showing Lamas’ 2008 conviction for possessing a controlled

substance with the intent to deliver.         Because we have determined the

Commonwealth presented sufficient evidence to warrant a belief that Lamas

either actually or constructively possessed a firearm on October 3, 2014, the

evidence regarding his prior drug conviction is sufficient to establish a prima

facie charge under 18 Pa.C.S. §§ 6105(a)(1), (c)(2). See Karetny, supra.

      The offense of possession of an instrument of a crime is defined, in

relevant part, as follows:

      § 907. Possessing the instruments of a crime
                                 ...

      (b)   Possession of weapon. — A person commits a
      misdemeanor of the first degree if he possesses a firearm or
      other weapon concealed upon his person with intent to employ it
      criminally.

18 Pa.C.S. § 907(b). A conviction under this section requires proof that the

defendant    “possessed      [the]   gun   under    circumstances   manifestly

inappropriate for such lawful uses the gun may have had and with an intent

to employ it criminally.” Commonwealth v. Jeter, 418 A.2d 625, 628 (Pa.

Super. 1980).

      As discussed above, the Commonwealth has presented sufficient

evidence to support probable cause to warrant the belief that Lamas

possessed the recovered firearm on the night of his arrest. In addition to

                                     - 10 -
J-A01037-16



the firearm, Officer Vargas also recovered 69 oxycodone pills, multiple bags

of marijuana, drug paraphernalia and packaging materials, as well as

equipment used in the cultivation of marijuana.    N.T. Preliminary Hearing,

1/8/15, at 22-23.     The Commonwealth contends that this evidence is

sufficient to establish that Lamas possessed the firearm in furtherance of his

illegal drug activity. In light of the standard for establishing a prima facie

case enunciated in Karetny, we agree that the Commonwealth has

presented sufficient evidence to establish a prima facie charge under 18

Pa.C.S. § 907(b). See Karetny, supra.

      The offense of intentional or knowing possession of a controlled

substance is defined in The Controlled Substance, Drug, Device and

Cosmetic Act (the Drug Act), as follows:

      § 780-113. Prohibited acts; penalties

      (a) The following acts and the causing thereof within the
      Commonwealth are hereby prohibited:

                                     ...

          (16) Knowingly or intentionally possessing a controlled or
        counterfeit substance by a person not registered under this
        act, or a practitioner not registered or licensed by the
        appropriate State board, unless the substance was obtained
        directly from, or pursuant to, a valid prescription order or
        order of a practitioner, or except as otherwise authorized by
        this act.

35 Pa.C.S. § 780-113(a)(16).       The Commonwealth has the option to

establish actual or constructive possession of the controlled substance.

Commonwealth v. Perez, 931 A.2d 703 (Pa. Super. 2007). Constructive



                                    - 11 -
J-A01037-16



possession is the ability to exercise conscious dominion over the illegal

substance,     the   power   to   control   it,   and   the   intent   to    control   it.

Commonwealth v. Macolino, 469 A.2d 132 (Pa. 1983).                          Constructive

possession of contraband may be proven by circumstantial evidence, and

the requisite knowledge and intent may be inferred from a totality of the

circumstances.       Commonwealth v. Haskins, 677 A.2d 328, 330 (Pa.

Super. 1996) (citations omitted).

         Officer Vargas recovered a prescription bottle containing 69 oxycodone

pills from in the living room of the residence.          N.T. Preliminary Hearing,

1/8/2015, at 22.       Lamas contends that, as a matter of law, there is

insufficient evidence that he ever actually or constructively possessed the

pills.    Appellee’s Brief at 7.    Because none of the officers testified to

observing Lamas in physical possession of the pill bottle, Lamas correctly

argues that there is insufficient evidence to establish Lamas’ actual

possession of the Oxycodone. Lamas also argues that there is insufficient

evidence that he constructively possessed the Oxycodone because the fact

that the prescription bottle bears another individual’s name proves that

others besides Lamas had access to the residence. Appellee’s Brief at 7.

         The Commonwealth contends that it is not required to prove that

Lamas was the only person with access to the residence in order to make

out a prima facie charge against him for constructive possession of a

controlled substance. Appellant’s Brief at 13. In order to present a prima

facie case that Lamas constructively possessed the Oxycodone, the

                                       - 12 -
J-A01037-16



Commonwealth contends that it need only establish probable cause to

warrant a belief that Lamas lived at the residence and that he had access to

the specific area where the Oxycodone was found. See Commonwealth v.

Mudrick, 507 A.2d 1212, 1213 (Pa. 1986) (“constructive possession may be

found . . . if contraband is found in an area of joint control and equal

access”).

     Officer Guinan testified that, on the night of October 3, 2014, Lamas

retreated into the residence at 2050 East Orleans Street.     Officers Guinan

and Macy arrested Lamas inside this residence. Officer Vargas testified that

Lamas’ official state-issued identification card and two letters addressed to

him at 2050 East Orleans Street were recovered from one of the upstairs

bedrooms.     Accordingly, the Commonwealth has presented sufficient

evidence to establish a prima facie charge under 35 Pa.C.S. § 780-

113(a)(b). See Karetny, 880 A.2d at 513-14.

     The offense of possession of marijuana in The Drug Act as follows:

     § 780-113. Prohibited acts; penalties

     (a) The following acts and the causing thereof within the
     Commonwealth are hereby prohibited:

                                     ...

           (31) Notwithstanding other subsections of this section, (i)
        the possession of a small amount of marihuana only for
        personal use; (ii) the possession of a small amount of
        marihuana with the intent to distribute it but not to sell it; or
        (iii) the distribution of a small amount of marihuana but not
        for sale.




                                    - 13 -
J-A01037-16


        For purposes of this subsection, thirty (30) grams of
        marihuana or eight (8) grams of hashish shall be considered a
        small amount of marihuana.


35 Pa.C.S. § 780-113(a)(31).        As with the possession of a controlled

substance charge, Lamas contends that he cannot be held for trial on the

possession of marijuana charge because there is evidence that at least one

other person had access to the house.             Appellee’s Brief at 6.     The

Commonwealth, on the other hand, argues that it has made out a prima

facie case on the possession of marijuana charge regardless of whether

another person had access to the house.          Officer Vargas testified that he

found three bags of marijuana in the house: two in the dining room and one

in the kitchen.      N.T. Preliminary Hearing, 1/8/15, at 22-23.             The

Commonwealth argues that Lamas resided at 2050 Orleans Street and had

access to all of these areas. Therefore, under the applicable standard, the

Commonwealth has established that Lamas can be held for trial on the

possession of marijuana charge. See Karetny, supra.

      The offense of possession of a controlled substance with the intent to

deliver is defined in The Drug Act as follows:

      § 780-113. Prohibited acts; penalties

        (a) The following acts and the causing thereof within the
      Commonwealth are hereby prohibited:

                                      ...

          (30) Except as authorized by this act, the manufacture,
        delivery, or possession with intent to manufacture or deliver, a
        controlled substance by a person not registered under this act,
        or a practitioner not registered or licensed by the appropriate


                                    - 14 -
J-A01037-16


           State board, or knowingly creating, delivering or possessing
           with intent to deliver, a counterfeit controlled substance.

35 Pa.C.S. § 780-113(a)(30).         At the January 8, 2015 hearing, the

Commonwealth conceded that it sought to bring the possession with intent

to deliver charge only in regards to the marijuana and not the Oxycodone.

N.T. Preliminary Hearing, 1/8/2015, at 33. At the April 16, 2015 hearing,

Lamas seemed to argue that the relatively small amount of marijuana found

on the property should support the conclusion of an absence of an intent to

deliver.    N.T. Preliminary Hearing, 4/16/2015, at 5.    The Commonwealth,

however, argued that the paraphernalia recovered in addition to the

marijuana itself supports the charge.       Officers recovered: “marijuana that

[was] sealed in a bag next to a sealer, which seals up drugs,” “packaging

materials,” “a scale,” “grow equipment,” and “stamps to stamp the product.”

N.T. Preliminary Hearing, 4/16/2015, at 8. The Commonwealth argues that

these items “are all indicative of possession with intent to deliver.” Id. We

agree that the Commonwealth has presented sufficient evidence to establish

a prima facie charge under section 780-113(a)(30). See Karetny, supra.

      The offense of possession of drug paraphernalia is defined in the

Health and Safety Code as follows:

      § 780-113. Prohibited acts; penalties

      (a) The following acts and the causing thereof within the
      Commonwealth are hereby prohibited:

                                      ...

             (32) The use of, or possession with intent to use, drug
           paraphernalia for the purpose of planting, propagating,

                                     - 15 -
J-A01037-16


           cultivating, growing, harvesting, manufacturing, compounding,
           converting,    producing,    processing,   preparing,    testing,
           analyzing, packing, repacking, storing, containing, concealing,
           injecting, ingesting, inhaling or otherwise introducing into the
           human body a controlled substance in violation of this act.

35 Pa.C.S. § 780-113(a)(32).         With regard to the paraphernalia charge,

Lamas puts forth the same arguments regarding constructive possession as

he did for the controlled substance and marijuana possession charges. The

Commonwealth argues that Lamas constructively possessed all of the

paraphernalia found in the residence. Officer Vargas testified that he found

a digital scale, drug paraphernalia, and various materials used for packaging

heroin in the shoebox on the dining room table. N.T. Preliminary Hearing,

1/8/15, at 23. Officer Vargas also found a packaging machine in the kitchen

and marijuana cultivation equipment in the back bedroom on the second

floor.     Id.    Accordingly, the Commonwealth has presented sufficient

evidence to establish a prima facie charge under 35 Pa.C.S. § 780-

113(a)(32). See Karetny, 880 A.2d at 513-14.

         The offense of receiving stolen property is defined in the Crimes Code

as follows:

         § 3925. Receiving stolen property

           (a) Offense defined.—A person is guilty of theft if he
         intentionally receives, retains, or disposes of movable property
         of another knowing that it has been stolen, or believing that it
         has probably been stolen, unless the property is received,
         retained, or disposed with intent to restore it to the owner.

           (b) Definition.—As used in this section the word “receiving”
         means acquiring possession, control or title, or lending on the
         security of the property.


                                       - 16 -
J-A01037-16



18 Pa.C.S. § 3925. A conviction under this section requires proof that the

defendant possessed the stolen item and knew, or had reason to know, that

the item was stolen.   Commonwealth v. Morrissey, 654 A.2d 1049 (Pa.

Super. 1995).

      The Commonwealth presented Officer Vargas’ testimony that the FBI’s

National Crime Information Center database indicated that the handgun

recovered from Lamas’ residence was stolen on March 28, 2015 from

Bensalem, PA. N.T. Preliminary Hearing, 1/8/15, at 22. The Commonwealth

contends that this evidence is sufficient to establish a prima facie charge

against Lamas for receiving stolen property. Appellant’s Brief at 15.

      Lamas, however, contends that the Commonwealth has not produced

sufficient evidence to establish the mens rea element of the charge of

receiving stolen goods.    Lamas argues that the eighteen-month period

between the theft of the handgun and its discovery in Lamas’ possession is

too long to support an inference that Lamas had knowledge that the gun was

stolen. N.T. Preliminary Hearing, 4/16/15, at 6. The Commonwealth offered

no other evidence to establish the required mens rea element of the charge.

Furthermore, the Commonwealth conceded that there was a lack of

evidentiary support for the receiving stolen property charge at the April 16,

2015 hearing before Judge Harold Kane. N.T. Preliminary Hearing, 4/16/15,

at 8. In order to establish a prima facie charge, the Commonwealth must

produce “evidence of each of the material elements of the crime charged.”

Karetny, 850 A.2d. at 514.       Because the Commonwealth has failed to

                                    - 17 -
J-A01037-16



produce evidence of the required mens rea element of the crime of receiving

stolen property, we agree with Lamas and affirm the trial court’s quashal of

the receiving stolen property charge.

       In conclusion, we agree with the Commonwealth that the trial court

erred in quashing eight of the nine charges against Lamas. It is apparent

from the officers’ preliminary hearing testimony that the Commonwealth has

satisfied its burden of demonstrating a prima facie case against him.

Accordingly, we vacate the trial court’s order in part, affirm in part, and

remand for trial.10

       Order affirmed in part and vacated in part. Case remanded for further

proceedings consistent with this memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2016


____________________________________________


10
   Our decision to reverse the quashal of eight criminal charges does not
preclude Lamas from challenging the search of his residence in subsequent
proceedings nor does it express any opinion regarding the Commonweath’s
ability to establish beyond a reasonable doubt that Lamas committed the
offenses charged.



                                          - 18 -